Exhibit 10.1

 

2005 Incentive Stock Plan

 

--------------------------------------------------------------------------------


 

INTRUSION INC.

2005 STOCK INCENTIVE PLAN

 

ARTICLE ONE

 

GENERAL PROVISIONS

 

I.              PURPOSE OF THE PLAN

 

This Plan is intended to promote the interests of the Corporation by providing
eligible persons, who are employed by or serving the Corporation or any Parent
or Subsidiary, with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest, in the Corporation as an
incentive for them to remain in such service and to continue contributing to the
on-going success of the Corporation.

 

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.

 

II.            STRUCTURE OF THE PLAN

 

A.            The Plan shall be divided into three separate equity incentive
programs:

 

1.   the Discretionary Option Grant Program under which eligible persons may, at
the discretion of the Plan Administrator, be granted options to purchase shares
of Common Stock;

 

2.   the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock directly,
either through the immediate purchase of such shares or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary); and

 

3.   the Automatic Option Grant Program under which eligible non-Employee Board
members shall automatically receive option grants at designated intervals over
their period of continued Board service.

 

B.            The provisions of Articles One and Five shall apply to all equity
programs under the Plan and shall govern the interests of all persons under the
Plan.

 

III.           ADMINISTRATION OF THE PLAN

 

A.            The Primary Committee and the Board shall have concurrent
authority to administer the Discretionary Option Grant and Stock Issuance
Programs with respect to Section 16 Insiders.  Grants made by the entire Board
will be not be exempt from the million dollar compensation deduction limitation
of Code Section 162(m).  Administration of the Discretionary Option Grant and
Stock Issuance Programs with respect to all other persons eligible to
participate in those programs may, at the Board’s discretion, be vested in the
Primary Committee or a Secondary Committee, or the Board may retain the power to
administer those programs with

 

--------------------------------------------------------------------------------


 

respect to all such persons.  However, any discretionary option grants or stock
issuances for members of the Primary Committee should be authorized by a
disinterested majority of the Board.

 

B.            Members of the Primary Committee or any Secondary Committee shall
serve for such period of time as the Board may determine and may be removed by
the Board at any time.  The Board may also at any time terminate the functions
of any Secondary Committee and reassume all powers and authority previously
delegated to such committee.

 

C.            Each Plan Administrator shall, within the scope of its
administrative functions under the Plan, have full power and authority (subject
to the provisions of the Plan) to establish such rules and procedures as it may
deem appropriate for proper administration of the Discretionary Option Grant and
Stock Issuance Programs and to make such determinations under, and issue such
interpretations of, the provisions of those programs and any outstanding options
or stock issuances thereunder as it may deem necessary or advisable.  Decisions
of the Plan Administrator within the scope of its administrative functions under
the Plan shall be final on all parties who have an interest in the Discretionary
Option Grant and Stock Issuance Programs under its jurisdiction or any option or
stock issuance thereunder.

 

D.            Service on the Primary Committee or the Secondary Committee shall
constitute service as a Board member, and members of each such committee shall
accordingly be entitled to full indemnification and reimbursement as Board
members for their service on such committee.  No member of the Primary Committee
or the Secondary Committee shall be liable for any act or omission made in good
faith with respect to the Plan or any option grants or stock issuances under the
Plan.

 

E.             Administration of the Automatic Option Grant Program shall be
self-executing in accordance with the terms of that program, and no Plan
Administrator shall exercise any discretionary functions with respect to any
option grants or stock issuances made under that program.

 

IV.           ELIGIBILITY

 

A.            The persons eligible to participate in the Discretionary Option
Grant and Stock Issuance Programs are as follows:

 

1.             Employees,

 

2.             non-Employee members of the Board or the board of directors of
any Parent or Subsidiary, and

 

3.             independent contractors who provide services to the Corporation
(or any Parent or Subsidiary).

 

B.            Each Plan Administrator shall, within the scope of its
administrative jurisdiction under the Plan, have full authority to determine,
(1) with respect to the option grants made pursuant to the Discretionary Option
Grant Program, which eligible persons are to receive such grants, the time or
times when those grants are to be made, the number of shares to be

 

2

--------------------------------------------------------------------------------


 

covered by each such grant, the status of the granted option as either an
Incentive Option or a Non-Statutory Option, the time or times when each option
is to become exercisable, the exercise price, the vesting schedule (if any)
applicable to the option shares and the maximum term for which the option is to
remain outstanding and (2) with respect to stock issuances pursuant to the Stock
Issuance Program, which eligible persons are to receive such issuances, the time
or times when the issuances are to be made, the number of shares to be issued to
each Participant, the vesting schedule (if any) applicable to the issued shares
and the consideration for such shares.

 

C.            The Plan Administrator shall have the absolute discretion either
to grant options in accordance with the Discretionary Option Grant Program or to
effect stock issuances in accordance with the Stock Issuance Program.

 

D.            The individuals who shall be eligible to participate in the
Automatic Option Grant Program shall be limited to (1) those individuals who
first become non-Employee Board members on or after the Plan Effective Date,
whether through appointment by the Board or election by the Corporation’s
stockholders, and (2) those individuals who continue to serve as non-Employee
Board members at one or more Annual Stockholders’ Meetings held on or after the
Plan Effective Date, provided that individual has been a non-Employee Board
member for at least six months.

 

V.            STOCK SUBJECT TO THE PLAN

 

A.            The stock issuable under the Plan shall be shares of authorized
but unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market.  The number of shares of Common Stock reserved
for issuance over the term of the Plan shall not exceed 750,000 shares.

 

B.            No one person participating in the Plan may receive options and
direct stock issuances pursuant to the Plan for more than 100,000 shares of
Common Stock in the aggregate per calendar year.

 

C.            Shares of Common Stock subject to outstanding options granted
under the Plan shall be available for subsequent issuance under the Plan to the
extent (1) those options expire or terminate for any reason prior to exercise in
full or (2) the options are cancelled in accordance with the
cancellation-regrant provisions of the Discretionary Option Grant Program. 
Unvested shares issued under the Plan and subsequently cancelled or repurchased
by the Corporation pursuant to the Corporation’s repurchase rights under the
Plan shall be added back to the number of shares of Common Stock reserved for
issuance under the Plan and shall accordingly be available for reissuance
through one or more subsequent option grants or direct stock issuances under the
Plan.  However, should the exercise price of an option granted pursuant to the
Plan be paid with shares of Common Stock or should shares of Common Stock
otherwise issuable pursuant to the Plan be withheld by the Corporation in
satisfaction of the withholding taxes incurred in connection with the exercise
of an option or the vesting of a stock issuance made pursuant to the Plan, then
the number of shares of Common Stock available for issuance pursuant to the Plan
shall be reduced by the gross number of shares for which the option is exercised
or which vest under the stock issuance, and not by the net number of shares of
Common Stock issued to the holder of such option or stock issuance.

 

3

--------------------------------------------------------------------------------


 

D.            If any change is made to the Common Stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding Common Stock as a class without
the Corporation’s receipt of consideration, appropriate adjustments shall be
made by the Plan Administrator to (1) the maximum number and/or class of
securities issuable pursuant to the Plan, (2) the maximum number and/or class of
securities for which any one person may be granted options and direct stock
issuances pursuant to the Plan per calendar year, (3) the number and/or class of
securities for which grants are subsequently to be made pursuant to the
Automatic Option Grant Program to new and continuing non-Employee Board members,
and (4) the number and/or class of securities and the exercise price per share
in effect under each outstanding option granted pursuant to the Plan.  Such
adjustments to the outstanding options are to be effected in a manner that shall
preclude the enlargement or dilution of rights and benefits under such options. 
The adjustments determined by the Plan Administrator shall be final.

 

E.             Outstanding awards granted pursuant to the Plan shall in no way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

ARTICLE TWO

 

DISCRETIONARY OPTION GRANT PROGRAM

 

I.              OPTION TERMS

 

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below.  Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

 

A.   Exercise Price.

 

1.             The exercise price per share shall be fixed by the Plan
Administrator but shall not be less than 100% of the Fair Market Value per share
of Common Stock on the date of grant.

 

2.             The exercise price shall become immediately due upon exercise of
the option and shall, subject to the provisions of Section I of Article Five and
the documents evidencing the option, be payable in one or more of the forms
specified below:

 

(i)            cash or check made payable to the Corporation,

 

(ii)           shares of Common Stock held for the requisite period necessary to
avoid a charge to the Corporation’s earnings for financial reporting purposes
and valued at Fair Market Value on the Exercise Date, or

 

(iii)          to the extent the option is exercised for vested shares, through
a special sale and remittance procedure pursuant to which the Optionee shall

 

4

--------------------------------------------------------------------------------


 

concurrently provide irrevocable instructions to (a) a Corporation-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable income and employment taxes required to be withheld
by the Corporation by reason of such exercise and (b) the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm in
order to complete the sale.

 

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

 

B.            Exercise and Term of Options. Each option shall be exercisable at
such time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option.  However, no option shall have a term in excess of ten years
measured from the date the option is granted.

 

C.            Effect of Termination of Service.

 

1.             The following provisions shall govern the exercise of any options
granted pursuant to the Discretionary Option Grant Program that are outstanding
at the time of the Optionee’s cessation of Service:

 

(i)            Immediately upon the Optionee’s cessation of Service, the option
shall terminate with respect to the unvested shares subject to the option.

 

(ii)           Should the Optionee’s Service be terminated for Misconduct or
should the Optionee otherwise engage in Misconduct, then the option shall
terminate immediately with respect to all shares subject to the option.

 

(iii)          Should the Optionee’s Service terminate for reasons other than
Misconduct, then the option shall remain exercisable during such period of time
after the Optionee’s Service ceases as shall be determined by the Plan
Administrator and set forth in the documents evidencing the option, but no
option shall be exercisable after its Expiration Date.  During the applicable
post-Service exercise period, the option may not be exercised in the aggregate
for more than the number of vested shares for which the option is exercisable on
the date of the Optionee’s Service ceased.  Upon the expiration of the
applicable exercise period or (if earlier) upon the Expiration Date, the option
shall terminate with respect to any vested shares subject to the options.

 

2.             Among its discretionary powers, the Plan Administrator shall have
complete discretion, exercisable either at the time an option is granted or at
any time while the option remains outstanding, to:

 

(i)            extend the period of time for which the option is to remain
exercisable following the Optionee’s cessation of Service, but in no event
beyond the Expiration Date, and/or

 

5

--------------------------------------------------------------------------------


 

(ii)           permit the option to be exercised, during the applicable
post-Service exercise period, not only with respect to the number of vested
shares of Common Stock for which such option is exercisable at the time of the
Optionee’s cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested had the Optionee continued
in Service.

 

D.            Stockholder Rights. The holder of an option shall have no
stockholder rights with respect to the shares subject to the option until such
person shall have exercised the option, paid the exercise price and become a
holder of record of the purchased shares.

 

E.             Repurchase Rights. The Plan Administrator shall have the
discretion to grant options that are exercisable for unvested shares of Common
Stock.  Should the Optionee cease Service while such shares are unvested, the
Corporation shall have the right to repurchase any or all of those unvested
shares at the exercise price paid per share.  The terms upon which such
repurchase right shall be exercisable (including the period and procedure for
exercise and the appropriate vesting schedule for the purchased shares) shall be
established by the Plan Administrator and set forth in the document evidencing
such repurchase right.

 

F.             Limited Transferability of Options.  During the lifetime of the
Optionee, options shall be exercisable only by the Optionee and shall not be
assignable or transferable other than by will or by the laws of inheritance
following the Optionee’s death.  However, a Non-Statutory Option may be assigned
in whole or in part during the Optionee’s lifetime to one or more members of the
Optionee’s family or to a trust established exclusively for one or more such
family members or to the Optionee’s former spouse, to the extent such assignment
is in connection with the Optionee’s estate plan or pursuant to a domestic
relations order.  The assigned portion may only be exercised by the person or
persons who acquire a proprietary interest in the option pursuant to the
assignment.  The terms applicable to the assigned portion shall be the same as
those in effect for the option immediately prior to such assignment and shall be
set forth in such documents issued to the assignee as the Plan Administrator may
deem appropriate.  Notwithstanding the foregoing, the Optionee may also
designate one or more persons as the beneficiary or beneficiaries of his or her
outstanding options granted pursuant to the Plan, and those options shall, in
accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee’s death prior to the Expiration
Date of those options.  Such beneficiary or beneficiaries shall take the
transferred options subject to all the terms and conditions of the applicable
agreement evidencing each such transferred option, including (without
limitation) the limited time period during which the option may be exercised
following the Optionee’s death.

 

II.            INCENTIVE OPTIONS

 

The terms specified below shall be applicable to all Incentive Options.  Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Five shall be applicable to Incentive Options.  Options that are
specifically designated as Non-Statutory Options when issued pursuant to the
Plan shall not be subject to the terms of this Section II.

 

A.            Eligibility.  Incentive Options may only be granted to Employees.

 

6

--------------------------------------------------------------------------------


 

B.            Dollar Limitation.  The aggregate Fair Market Value of the shares
of Common Stock (determined as of the respective date or dates of grant) for
which one or more options granted to any Employee pursuant to the Plan (or any
other option plan of the Corporation or any Parent or Subsidiary) may for the
first time become exercisable as Incentive Options during any one calendar year
shall not exceed $100,000.  To the extent that an Optionee’s options exceed that
limit, they will be treated as Non-Statutory Options (but all of the other
provisions of the option shall remain applicable), with the first options that
were awarded to the Optionee to be treated as Incentive Options.

 

C.            10% Stockholder.  If any Employee to whom an Incentive Option is
granted is a 10% Stockholder, then the exercise price per share shall not be
less than 110% of the Fair Market Value per share of Common Stock on the date
the option is granted, and the Expiration Date shall not be more than five years
from the date the option was granted.

 

III.           CORPORATE TRANSACTIONS

 

A.            In the event a Change in Control occurs, the shares of Common
Stock at the time subject to each outstanding option granted pursuant to this
Discretionary Option Grant Program shall automatically vest in full so that each
such option shall, immediately prior to the effective date of the Change in
Control, become exercisable for all the shares of Common Stock at the time
subject to such option and may be exercised for any or all of those shares as
fully vested shares of Common Stock.  However, an outstanding option shall not
become vested on such an accelerated basis if and to the extent: (1) such option
is to be assumed by the successor corporation (or parent thereof) or is
otherwise to continue in full force pursuant to the terms of transaction or (2)
such option is to be replaced with a cash incentive program of the successor
corporation which preserves the spread existing at the time of the Change in
Control on any shares for which the option is not otherwise at that time
exercisable and provides for subsequent payout of that spread no later than the
time the Optionee would vest in those option shares or (3) the acceleration of
such option is subject to other limitations imposed by the Plan Administrator at
the time of the option grant.

 

B.            All outstanding repurchase rights under the Discretionary Option
Grant Program shall automatically terminate, and the shares of Common Stock
subject to those terminated rights shall immediately vest in full, immediately
prior to the occurrence of a Change in Control, except to the extent: (1) those
repurchase rights are to be assigned to the successor corporation (or parent
thereof) or are otherwise to continue in full force pursuant to the terms of the
transaction or (2) such accelerated vesting is precluded by other limitations
imposed by the Plan Administrator at the time the repurchase right is issued.

 

C.            Immediately following the consummation of the transactions
contemplated by the Change in Control documentation, all outstanding options
granted pursuant to the Discretionary Option Grant Program shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the transaction.

 

D.            Each option granted pursuant to the Discretionary Option Grant
Program which is assumed or otherwise continued in effect in connection with a
Change in Control shall

 

7

--------------------------------------------------------------------------------


 

be appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to the
Optionee in consummation of such Change in Control had the option been exercised
immediately prior to such Change in Control.  Appropriate adjustments to reflect
such Change in Control shall also be made to (1) the exercise price payable per
share under each outstanding option, provided the aggregate exercise price
payable for such securities shall remain the same, (2) the maximum number and/or
class of securities available for issuance over the remaining term of the Plan
and (3) the maximum number and/or class of securities for which any one person
may be granted options and direct stock issuances pursuant to the Plan per
calendar year.  To the extent the holders of Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation may, in connection with the assumption of the
outstanding options granted pursuant to the Discretionary Option Grant Program,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Common Stock in such
transaction.

 

E.             Among its discretionary powers, the Plan Administrator shall have
the ability to structure an option (either at the time the option is granted or
at any time while the option remains outstanding) so that the option shall
become immediately exercisable and some or all of the shares subject to that
option shall automatically become vested (and some or all of the repurchase
rights of the Corporation with respect to the unvested shares subject to that
option shall immediately terminate) upon the occurrence of a Change in Control,
the consummation of a Proxy Contest or any other specified event or the
Optionee’s Involuntary Termination within a designated period of time following
any of these events.  In addition, the Plan Administrator may provide that one
or more of the Corporation’s repurchase rights with respect to some or all of
the shares held by the Optionee at the time of such a Change in Control, Proxy
Contest, or any other specified event or the Optionee’s Involuntary Termination
within a designated period of time following such an event shall immediately
terminate and all of the shares shall become vested.

 

F.             The portion of any Incentive Option accelerated in connection
with a Change in Control or Proxy Contest shall remain exercisable as an
Incentive Option only to the extent the $100,000 limitation described in Section
II.B. above is not exceeded.  To the extent such dollar limitation is exceeded,
the accelerated portion of such option shall be exercisable as a Non-Statutory
Option under the federal tax laws.

 

ARTICLE THREE

 

STOCK ISSUANCE PROGRAM

 

I.              STOCK ISSUANCE TERMS

 

Shares of Common Stock may be issued pursuant to the Stock Issuance Program
through direct and immediate issuances without any intervening option grants. 
Each such stock issuance shall be evidenced by a Stock Issuance Agreement that
complies with the terms specified below.  Shares of Common Stock may also be
issued pursuant to the Stock Issuance Program pursuant to awards that entitle
the recipients to receive those shares upon the attainment of designated
performance goals or the satisfaction of specified Service requirements.

 

8

--------------------------------------------------------------------------------


 

A.            Purchase Price.

 

1.             The purchase price per share shall be fixed by the Plan
Administrator, but shall not be less than 100% of the Fair Market Value per
share of Common Stock on the date of grant.

 

2.             Subject to the provisions of Section I of Article Five, shares of
Common Stock may be issued pursuant to the Stock Issuance Program for any of the
following items of consideration which the Plan Administrator may deem
appropriate in each individual instance:

 

(i)            cash or check made payable to the Corporation, or

 

(ii)           past services rendered to the Corporation (or any Parent or
Subsidiary).

 

B.            Vesting Provisions.

 

1.             Shares of Common Stock issued pursuant to the Stock Issuance
Program may, in the discretion of the Plan Administrator, be fully and
immediately vested upon issuance or may vest in one or more installments over
the Participant’s period of Service or upon attainment of specified performance
objectives.  The elements of the vesting schedule applicable to any unvested
shares of Common Stock issued pursuant to the Stock Issuance Program shall be
determined by the Plan Administrator and incorporated into the Stock Issuance
Agreement.  Shares of Common Stock may also be issued pursuant to the Stock
Issuance Program pursuant to awards that entitle the recipients to receive those
shares upon the attainment of designated performance goals or the satisfaction
of specified Service requirements.

 

2.             Any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) which the
Participant may have the right to receive with respect to the Participant’s
unvested shares of Common Stock by reason of any stock dividend, stock split,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration shall be issued subject to such escrow arrangements as
the Plan Administrator shall deem appropriate and shall be vested to the same
extent the Participant’s shares of Common Stock are vested.

 

3.             The Participant shall have full stockholder rights with respect
to any shares of Common Stock issued to the Participant pursuant to the Stock
Issuance Program, whether or not the Participant’s interest in those shares is
vested.  Accordingly, the Participant shall have the right to vote such shares
and to receive any regular cash dividends paid on such shares.  Cash dividends
constitute taxable compensation to the Participant are deductible by the
Corporation (unless the Participant has made an election under Section 83(b) of
the Code).

 

4.             Should the Participant cease to remain in Service while one or
more shares of Common Stock issued pursuant to the Stock Issuance Program are
unvested or should the performance objectives not be attained with respect to
one or more such unvested shares of Common Stock, then those shares shall be
immediately surrendered to the Corporation

 

9

--------------------------------------------------------------------------------


 

for cancellation, and the Participant shall have no further stockholder rights
with respect to those shares.  To the extent the surrendered shares were
previously issued to the Participant for consideration paid in cash or cash
equivalent (including the Participant’s purchase-money indebtedness), the
Corporation shall repay to the Participant the cash consideration paid for the
surrendered shares without interest and/or shall cancel the unpaid principal
balance of any outstanding purchase-money note of the Participant attributable
to the surrendered shares.

 

5.             The Plan Administrator may in its discretion waive the surrender
and cancellation of one or more unvested shares of Common Stock that would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares.  Such
waiver shall result in the immediate vesting of the Participant’s interest in
the shares of Common Stock as to which the waiver applies.  Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or attainment of the applicable performance objectives.

 

6.             Outstanding share right awards granted pursuant to the Stock
Issuance Program shall automatically terminate, and no shares of Common Stock
shall actually be issued in satisfaction of those awards, if the performance
goals or Service requirements established for such awards are not attained or
satisfied.  The Plan Administrator, however, shall have the discretionary
authority to issue shares of Common Stock under one or more outstanding share
right awards as to which the designated performance goals or Service
requirements have not been attained or satisfied.

 

II.            CORPORATE TRANSACTIONS

 

A.            All of the Corporation’s outstanding repurchase rights under the
Stock Issuance Program shall terminate automatically, and all the shares of
Common Stock subject to those terminated rights shall immediately vest in full,
immediately prior to the occurrence of a Change in Control, except to the extent
(1) those repurchase rights are to be assigned to the successor corporation (or
parent thereof) or are otherwise to continue in full force and effect pursuant
to the terms of the transaction or (2) such accelerated vesting is precluded by
other limitations imposed in the Stock Issuance Agreement.

 

B.            The Plan Administrator shall have the discretionary authority to
structure one or more of the Corporation’s repurchase rights under the Stock
Issuance Program so that those rights shall automatically terminate in whole or
in part, and some or all of the shares of Common Stock subject to those
terminated rights shall immediately vest, upon the occurrence of a Change in
Control, the consummation of a Proxy Contest or any other event, or the
Participant’s Involuntary Termination within a designated period of time
following any of these events.

 

10

--------------------------------------------------------------------------------


 

ARTICLE Four

 

AUTOMATIC OPTION GRANT PROGRAM

 

I.              OPTION TERMS

 

A.            Grant Dates.  Option grants shall be made on the dates specified
below:

 

1.             Each individual who is first elected or appointed as a
non-Employee Board member at any time on or after the Plan Effective Date shall
automatically be granted, on the date of such initial election or appointment, a
Non-Statutory Option to purchase 10,000 shares of Common Stock; provided,
however, such individual has not been employed by the Corporation in the
preceding six months.

 

2.             On the date of each annual stockholders’ meeting (beginning with
the first annual stockholders’ meeting occurring on or after the Plan Effective
Date), each individual who is to continue to serve as a non-Employee Board
member shall automatically be granted a Non-Statutory Option to purchase 5,000
shares of Common Stock, provided such individual has served as a non-Employee
Board member for at least six months.  There shall be no limit on the number of
such annual option grants any one non-Employee Board member may receive over his
or her period of Board service, and non-Employee Board members who have
previously been in the employ of the Corporation (or any Parent or Subsidiary)
or who have otherwise received one or more option grants from the Corporation
prior to the Plan Effective Date shall be eligible to receive one or more such
annual option grants over their period of continued Board service.

 

B.            Exercise Price.  The exercise price per share shall be equal to
100% of the Fair Market Value per share of Common Stock on the date the option
is granted.

 

C.            Option Term.  Each option shall have a term of ten years measured
from the date the option is granted.

 

D.            Exercisability.  Each option shall become exercisable in a series
of three successive equal annual installments upon the Optionee’s completion of
each year of Service as a Board member over the three-year period measured from
the date the option is granted.

 

E.             Termination of Board Service.  The following provisions shall
govern the exercise of any options granted to the Optionee pursuant to the
Automatic Option Grant Program that are outstanding at the time the Optionee
ceases to serve as a Board member:

 

1.             The option shall be exercisable until the earlier to occur of (a)
the Expiration Date or (b) the one-year anniversary of the date the Optionee’s
Board service terminated.

 

2.             During the post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of vested shares of Common
Stock for which the option is exercisable at the time of the Optionee’s
cessation of Board service.

 

11

--------------------------------------------------------------------------------


 

3.             Should the Optionee’s Board service cease due to death or
Permanent Disability, then all shares at the time subject to the option shall
immediately vest so that such option may be exercised for any or all of those
shares as fully vested shares of Common Stock.

 

4.             Upon the expiration of the one year exercise period or (if
earlier) upon the Expiration Date, the option shall terminate and cease to be
outstanding for any vested shares for which the option has not been exercised. 
However, the option shall, immediately upon the Optionee’s cessation of Board
service for any reason other than death or Permanent Disability, terminate and
cease to be outstanding to the extent the option is not otherwise at that time
exercisable for vested shares.

 

II.            CORPORATE TRANSACTION

 

A.            In the event a Change in Control occurs while the Optionee remains
a Board member, the shares of Common Stock at the time subject to each
outstanding option that was granted pursuant to this Automatic Option Grant
Program shall automatically vest in full so that each such option shall,
immediately prior to the effective date of the Change in Control, become
exercisable for all the shares subject to the option at that time as fully
vested shares of Common Stock and may be exercised for any or all of those
vested shares.  Immediately following the consummation of the transactions
contemplated by the Change in Control documentation, each automatic option grant
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in effect
pursuant to the terms of the Change in Control transaction.

 

B.            In the event a Proxy Contest occurs while the Optionee remains a
Board member, the shares of Common Stock at the time subject to each outstanding
option granted pursuant to this Automatic Option Grant Program shall
automatically vest in full so that each such option shall, upon the consummation
of the Proxy Contest, become exercisable for all the option shares as fully
vested shares of Common Stock and may be exercised for any or all of those
vested shares.  Such option shall remain exercisable until the earliest to occur
of (1) the Expiration Date, (2) the expiration of the one-year period measured
from the date of the Optionee’s cessation of Board service, or (3) the
termination of the option in connection with a Change in Control transaction.

 

C.            Each option which is assumed or otherwise continued in effect in
connection with a Change in Control shall be appropriately adjusted, immediately
after such Change in Control, to apply to the number and class of securities
which would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control.  Appropriate adjustments shall also be made to the exercise price
payable per share under each outstanding option, provided the aggregate exercise
price payable for such securities shall remain the same.  To the extent the
holders of Common Stock receive cash consideration for their Common Stock in
consummation of the Change in Control, the successor corporation may, in
connection with the assumption of the outstanding options granted pursuant to
the Automatic Option Grant Program, substitute one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in such transaction.

 

12

--------------------------------------------------------------------------------


 

III.           REMAINING TERMS

 

The remaining terms of each option granted pursuant to the Automatic Option
Grant Program shall be the same as the terms in effect for option grants made
pursuant to the Discretionary Option Grant Program.

 

ARTICLE FIVE

 

MISCELLANEOUS

 

I.              FINANCING

 

To the extent permissible under applicable law and regulations (including any
prohibitions on the Corporation’s ability to make personal loans to Section 16
Insiders), the Plan Administrator may permit any Optionee or Participant to pay
the option exercise price under the Discretionary Option Grant Program or the
purchase price of shares issued pursuant to the Stock Issuance Program by
delivering a full-recourse, interest bearing promissory note payable in one or
more installments.  The terms of any such promissory note (including the
interest rate and the terms of repayment) shall be established by the Plan
Administrator in its sole discretion.  In no event may the maximum credit
available to the Optionee or Participant exceed the sum of (A) the aggregate
option exercise price or purchase price payable for the purchased shares (less
the par value of such shares) plus (B) any applicable income and employment tax
liability incurred by the Optionee or the Participant in connection with the
option exercise or share purchase.  Prior to permitting the use of promissory
notes as payment, the Plan Administrator may wish to consider the restrictions
on doing so imposed by Regulation U.

 

II.            TAX WITHHOLDING

 

A.            The Corporation’s obligation to deliver shares of Common Stock
upon the exercise of options or the issuance or vesting of such shares granted
pursuant to the Plan shall be subject to the satisfaction of all applicable
income and employment tax withholding requirements.

 

B.            The Plan Administrator may, in its discretion, provide any or all
holders of Non-Statutory Options or unvested shares of Common Stock issued
pursuant to the Plan (other than the options granted to non-Employee Board
members or independent contractors) with the right to use shares of Common Stock
in satisfaction of all or part of the Withholding Taxes to which such holders
may become subject in connection with the exercise of their options or the
vesting of their shares.  Such right may be provided to any such holder in
either or both of the following formats:

 

1.             Stock Withholding:  The election to have the Corporation
withhold, from the shares of Common Stock otherwise issuable upon the exercise
of such Non-Statutory Option or the vesting of such shares, a portion of those
shares.  So as to avoid adverse accounting treatment, the number of shares that
may be withheld for this purpose shall not exceed the minimum number needed to
satisfy the applicable income and employment tax withholding rules.

 

13

--------------------------------------------------------------------------------


 

2.             Stock Delivery:  The election to deliver to the Corporation, at
the time the Non-Statutory Option is exercised or the shares vest, one or more
shares of Common Stock previously acquired by such holder (other than in
connection with the option exercise or share vesting triggering the Withholding
Taxes).  So as to avoid adverse accounting treatment, the number of shares that
may be withheld for this purpose shall not exceed the minimum number needed to
satisfy the applicable income and employment tax withholding rules.

 

III.           SHARE ESCROW/LEGENDS

 

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s or the Optionee’s interest in such
shares vests or may be issued directly to the Participant or the Optionee with
restrictive legends on the certificates evidencing those unvested shares.

 

IV.           CANCELLATION AND REGRANT OF OPTIONS

 

The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options granted pursuant to the Plan and to grant in
substitution new options covering the same or a different number of shares of
Common Stock with an exercise price equal to the Fair Market Value at the time
of grant.

 

V.            EFFECTIVE DATE AND TERM OF THE PLAN

 

A.            The Plan shall become effective immediately on the Plan Effective
Date.  Options may be granted pursuant to the Discretionary Option Grant at any
time on or after the Plan Effective Date, and the initial option grants made
pursuant to the Automatic Option Grant Program shall also be made on the Plan
Effective Date to any non-Employee Board members eligible for such grants at
that time.

 

B.            Unless terminated by the Board prior to such time, the Plan shall
terminate upon the tenth anniversary of the Plan’s adoption by the Board. 
Should the Plan terminate when options and/or unvested shares are outstanding,
such awards shall continue in effect in accordance with the provisions of the
documents evidencing such grants or issuances.

 

VI.           AMENDMENTS

 

The Board shall have complete and exclusive power and authority to amend or
modify the Plan or any awards made hereunder.  However, no such amendment or
modification of the Plan shall adversely affect the rights and obligations with
respect to options or unvested stock issuances at the time outstanding under the
Plan unless the Optionee or the Participant consents in writing to such
amendment or modification.  In addition, certain amendments to the Plan,
including amendments increasing the maximum aggregate number of shares of Common
Stock that may be issued under the Plan or changing the class of persons
eligible to receive Incentive Options, shall required approval of the
Corporation’s stockholders.

 

14

--------------------------------------------------------------------------------


 

VII.         USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock pursuant to the Plan shall be used for any corporate purpose.

 

VIII.        REGULATORY APPROVALS

 

A.            The implementation of the Plan, the granting of any option
pursuant to the Plan and the issuance of any shares of Common Stock (1) upon the
exercise of any granted option or (2) pursuant to the Stock Issuance Program
shall be subject to the Corporation’s procurement of all approvals and permits
required by regulatory authorities having jurisdiction over the Plan, the
options granted pursuant to it and the shares of Common Stock issued pursuant to
it.

 

B.            No shares of Common Stock or other assets shall be issued or
delivered pursuant to the Plan unless and until there shall have been compliance
with all applicable requirements of applicable securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable pursuant to the Plan, and all applicable listing
requirements of any stock exchange or trading system, including the Nasdaq Stock
Market, on which Common Stock is then traded.

 

IX.           NO EMPLOYMENT/SERVICE RIGHTS

 

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 

15

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A.            Automatic Option Grant Program shall mean the automatic option
grant program in effect under Article Four of the Plan.

 

B.            Board shall mean the Corporation’s Board of Directors.

 

C.            Change in Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:

 

1.  a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities possessing more than 50% of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately prior to such transaction;

 

2.  the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets; or

 

3.  the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act)
of securities possessing more than 50% of the total combined voting power of the
Corporation’s outstanding securities pursuant to a tender or exchange offer made
directly to the Corporation’s stockholders.

 

D.            Code shall mean the Internal Revenue Code of 1986, as amended.

 

E.             Common Stock shall mean the Corporation’s common stock, par value
$0.01 per share.

 

F.             Corporation shall mean Intrusion Inc., a Delaware corporation,
and any corporate successor to all or substantially all of the assets or voting
stock of Intrusion Inc. which has by appropriate action assumed the Plan.

 

G.            Discretionary Option Grant Program shall mean the discretionary
option grant program in effect under Article Two of the Plan.

 

H.            Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

 

I.              Exchange Act shall mean the Securities Exchange Act of 1934, as
amended.

 

A-1

--------------------------------------------------------------------------------


 

J.             Exercise Date shall mean the date on which the option shall have
been exercised in accordance with the appropriate option documentation.

 

K.            Expiration Date shall mean the 5:00 p.m. Central Time on the date
the option expires as set forth in the Optionee’s Notice of Stock Option Grant.

 

L.             Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

 

1.  If the Common Stock is at the time traded on the Nasdaq Stock Market, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq Stock Market and published in
The Wall Street Journal.  If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

 

2.  If the Common Stock is at the time listed on any stock exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the stock exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal.  If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

 

3.  If the Common Stock is at the time neither listed on any stock exchange or
the Nasdaq Stock Market, then the Fair Market Value shall be determined by the
Plan Administrator after taking into account such factors as the Plan
Administrator shall deem appropriate.

 

M.           Incentive Option shall mean an option that satisfies the
requirements of Code Section 422.

 

N.            Involuntary Termination shall mean the termination of the Service
of any individual which occurs by reason of:

 

1.  such individual’s involuntary dismissal or discharge by the Corporation (or
any Parent or Subsidiary) for reasons other than Misconduct, or

 

2.  such individual’s voluntary resignation following (a) a change in his or her
position with the Corporation (or any Parent or Subsidiary) which materially
reduces his or her duties and responsibilities, (b) a reduction in his or her
base salary by more than 15%, unless the base salaries of all similarly situated
individuals are reduced by the Corporation (or any Parent or Subsidiary)
employing the individual or (c) a relocation of such individual’s place of
employment by more than fifty miles, provided and only if such change, reduction
or relocation is effected by the Corporation (or any Parent or Subsidiary)
without the individual’s consent.

 

O.            Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Optionee or Participant, any unauthorized use
or disclosure

 

A-2

--------------------------------------------------------------------------------


 

by such person of confidential information or trade secrets of the Corporation
(or any Parent or Subsidiary), or any other intentional misconduct by such
person adversely affecting the business or affairs of the Corporation (or any
Parent or Subsidiary) in a material manner.  The foregoing definition shall not
in any way preclude or restrict the right of the Corporation (or any Parent or
Subsidiary) to discharge or dismiss any Optionee, Participant or other person in
the Service of the Corporation (or any Parent or Subsidiary) for any other acts
or omissions but such other acts or omissions shall not be deemed, for purposes
of the Plan, to constitute grounds for termination for Misconduct.

 

P.             Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Code Section 422.

 

Q.            Optionee shall mean any person to whom an option is granted
pursuant to the Discretionary Option Grant or Automatic Option Grant Program.

 

R.            Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

S.             Participant shall mean any person who is issued shares of Common
Stock under the Stock Issuance Program.

 

T.            Permanent Disability or Permanently Disabled shall mean the
inability of the Optionee or the Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or has lasted or can be
expected to last for a continuous period of twelve months or more.  However,
solely for purposes of the Automatic Option Grant Program, Permanent Disability
or Permanently Disabled shall mean the inability of the non-Employee Board
member to perform his or her usual duties as a Board member by reason of any
medically determinable physical or mental impairment expected to result in death
or to be of continuous duration of twelve months or more.

 

U.            Plan shall mean the Intrusion Inc. 2005 Stock Incentive Plan, as
set forth in this document.

 

V.            Plan Administrator shall mean the particular entity, whether the
Primary Committee, the Board or the Secondary Committee, which is authorized to
administer the Discretionary Option Grant and Stock Issuance Programs with
respect to one or more classes of eligible persons, to the extent such entity is
carrying out its administrative functions under those programs with respect to
the persons under its jurisdiction.

 

W.           Plan Effective Date shall mean the date the Corporation’s
stockholders approve the Plan.

 

X.            Primary Committee shall mean the committee comprised of one or
more directors designated by the Board.  To obtain the benefits of Rule 16b-3,
there must be at least

 

A-3

--------------------------------------------------------------------------------


 

two members on the Primary Committee and all of the members must be
“non-employee” directors as that term is defined in the Rule or the entire Board
must approve the grant(s).  Similarly, to be exempt from the million dollar
compensation deduction limitation of Code Section 162(m), there must be at least
two members on the Primary Committee and all of the members must be “outside
directors” as that term is defined in Code Section 162(m).  The Primary
Committee may be the Corporation’s Compensation Committee so long as it meets
the requirements of this paragraph (Y).

 

Y.            Proxy Contest shall mean a change in ownership or control of the
Corporation effected through a change in the composition of the Board over a
period of thirty-six consecutive months or less such that a majority of the
Board members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (a) have been Board
members continuously since the beginning of such period or (b) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (a) who were still in office
at the time the Board approved such election or nomination.

 

Z.            Secondary Committee shall mean a committee of one or more Board
members appointed by the Board (including the Corporation’s Compensation
Committee) to administer the Discretionary Option Grant and Stock Issuance
Programs with respect to eligible persons other than Section 16 Insiders.

 

AA.        Section 16 Insider shall mean an officer or director of the
Corporation subject to the short-swing profit liabilities of Section 16 of the
Exchange Act.

 

BB.          Service shall mean the performance of services for the Corporation
(or any Parent or Subsidiary) by a person in the capacity of an Employee, a
non-Employee member of the board of directors or an independent contractor,
except to the extent otherwise specifically provided in the documents evidencing
the option grant or stock issuance.

 

CC.          Stock Issuance Agreement shall mean the agreement entered into by
the Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.

 

DD.         Stock Issuance Program shall mean the stock issuance program in
effect under Article Three of the Plan.

 

EE.          Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

FF.          10% Stockholder shall mean the owner of stock (as determined under
Code Section 424(d)) possessing more than 10% of the total combined voting power
of all classes of stock of the Corporation (or any Parent or Subsidiary).

 

A-4

--------------------------------------------------------------------------------


 

GG.          Withholding Taxes shall mean the applicable income and employment
withholding taxes to which the holder of Non-Statutory Options or unvested
shares of Common Stock may become subject in connection with the exercise of
those options or the vesting of those shares.

 

A-5

--------------------------------------------------------------------------------